DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-18 are allowed. 
Claims 6-8, 21-23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: As to claim 12, the prior art  Hsu et al. (US Pub: 2021/0320659 A1) discloses an input device (i.e. the capacitive keyboard as disclosed in figures 17-20 embodiment) (see Fig. 17-20, [0114-0122]), comprising: 
 	a plate (i.e. the plate is the membrane surface 102 which is connected by the flexible metal film 15) (see Fig. 17, [0108-0114]); 
 	a circuit board disposed on a first side of the plate (i.e. the circuit board is the element which is situated under the plate 102 which include the switch assembly 13 as well as the plurality of electrode layers that collectively function as a complete input circuit) (see Fig. 17, [0108-0115]); 
 	a keycap disposed on a second side of the plate (i.e. the keycap unit is the structure of 12 and 11 which together rest on the plate 102) (see Fig. 17, [0107-0114]); and 
 	a dielectric keycap retainer attaching the keycap to the plate (i.e. the element 11 is a dielectric retainer which attach the keycap 12 with the plate 102, since it is not conductive it functions as an insulated dielectric component that allow for capacitive function of the element 100) (see Fig. 17, [0105-0120]); 
 	However, Hus do not teach wherein, the dielectric keycap retainer comprises a flipper, the flipper having an end that moves away from the circuit board when a force is applied to the keycap, and toward the circuit board when the force is removed from the keycap; and 
 	an electrically floating electrode is attached to the end of the flipper.
 	Specifically, Hsu teaches a pressing structure that travels vertically down to active the capacitive switch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US Pub: 2021/0320659 A1).
 	As to claim 1, Hsu discloses an input device (i.e. the capacitive keyboard as disclosed in figures 17-20 embodiment) (see Fig. 17-20, [0114-0122]), comprising: 
 	a keycap (i.e. the keycap 12) (see Fig. 17, [0114]); 
 	a first electrode disposed to move in response to movement of the keycap (i.e. the first electrode is the flexible conductive film 15 which is moved by the keycap) (see Fig. 17, [0113]); 
 	a planar array of electrodes extending at least partially under the keycap and including, a second electrode (i.e. the electrode 100a and 100b are a planar array that is at least partially under the keycap including the second electrode 100a) (see Fig. 17, [0108-0115]); 
 	a third electrode (i.e. the third electrode is 100b) (see Fig. 17, [0108-0116]); and 
 	a fourth electrode extending between the second electrode and the third electrode (i.e. the fourth electrode is 105 which is situated between 100a and 100b) (see Fig. 17, [0108-0114]); and 
 	a sensor coupled to at least one of the second electrode or the third electrode and configured to generate a signal indicative of a change in capacitive coupling between the second electrode and the third electrode resulting from movement of the first electrode (i.e. the sensor is the combination of 100a and 100b which detect the capacitive coupling between the pair of electrode for detection) (see Fig. 17, [0108]).
 	As to claim 19, Hsu discloses a capacitive input device (i.e. the capacitive keyboard as disclosed in figures 17-20 embodiment) (see Fig. 17-20, [0114-0122]), comprising: 
 	a plate (i.e. the plate is the membrane surface 102 which is connected by the flexible metal film 15) (see Fig. 17, [0108-0114]); 
 	a circuit board disposed on a first side of the plate (i.e. the circuit board is the element which is situated under the plate 102 which include the switch assembly 13 as well as the plurality of electrode layers that collectively function as a complete input circuit) (see Fig. 17, [0108-0115]); 
 	a keycap disposed on a second side of the plate (i.e. the keycap unit is the structure of 12 and 11 which together rest on the plate 102) (see Fig. 17, [0107-0114]); 
 	a first electrode disposed to move in response to movement of the keycap (i.e. the first electrode is the flexible conductive film 15 which is moved by the keycap) (see Fig. 17, [0113]);
 	a second electrode attached to the circuit board and positioned at least partially under the keycap (i.e. the electrode 100a and 100b are a planar array that is at least partially under the keycap including the second electrode 100a) (see Fig. 17, [0108-0115]); 
 	a deformable member providing a mechanical resistance to depression of the keycap (i.e. the deformable membrane is the element 11 which is mechanically compressible as seen in figure 18 as it deforms and moves downward) (see Fig. 17-18, [0108-0116]); and 
 	a sensor configured to output a signal indicative of movement of the first electrode with respect to the second electrode (i.e. the sensor 13 is the device which is trigger when the key is pressed to indicate movement of first electrode 15 with respect to second electrode 100a) (see Fig. 18, 19, [0108-0117]).
 	As to claim 2, Hsu teaches the input device of claim 1, wherein the fourth electrode surrounds the second electrode (i.e. as seen in figure 17-20 the array of fourth electrode 105 when view together in the figure 20 drawing clearly surround the 100a electrodes) (see Fig. 17-20).
	As to claim 3, Hsu teaches the input device of claim 2, wherein the third electrode surrounds the fourth electrode (i.e. as seen in figure 17-20 the array of third electrode 100b when view together in the figure 20 drawing clearly surround the 105 electrodes) (see Fig. 17-20.
	As to claim 4, Hsu teaches the input device of claim 2, wherein the second electrode is a drive electrode and the third electrode is a sense electrode (i.e. since figure 1 and 2 embodiment Hsu teaches the sensing device 103 is able to drive the pair of the electrode 100a and 110b, one of them can function as a drive electrode and the other will function as a sensing electrode) (see Fig. 1-2, [0063-0064]).
	As to claim 5, Hsu teaches the input device of claim 2, wherein the second electrode is a sense electrode and the third electrode is a drive electrode (i.e. since figure 1 and 2 embodiment Hsu teaches the sensing device 103 is able to drive the pair of the electrode 100a and 110b, one of them can function as a drive electrode and the other will function as a sensing electrode) (see Fig. 1-2, [0063-0064]).
 	As to claim 20, Hsu teaches the capacitive input device of claim 19, wherein the deformable member comprises a collapsible dome (i.e. as seen in figure 19 the structure of element 11 is a collapsible dome that allow the keycap to depress vertically) (see Fig. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Peterson et al. (US Patent 8,735,755 B2).
 	As to claim 24, the prior art Hsu teaches an input device (i.e. the capacitive keyboard as disclosed in figures 17-20 embodiment) (see Fig. 17-20, [0114-0122]), comprising: 
 	a set of keys having a set of movable keycaps (i.e. as seen in figure 17-20 embodiment the keyboard of figure 20 shows the set of keys with moveable keycap of figure 17-18 embodiment) (see Fig. 17-20, [0108-0117]); 
 	a first array of electrodes attached to the set of movable keycaps (i.e. the conductive member 15 is an array of electrode that is attached indirectly to the keycap via the 102 structure) (see Fig. 17); 
 	a second array of electrodes disposed below the set of movable keycaps (i.e. the electrode 100a is below the keycap) (see Fig. 17); 
 	a first set of sensors coupled to the second array of electrodes and configured to generate mutual capacitance measurements (i.e. the set of 100a and 100b is a mutual capacitance sensor measuring the movement of the keycap) (see Fig. 17-18, ; and 
 	However, Hsu do not explicitly teach a second set of sensors coupled to the second array of electrodes and configured to generate self-capacitance measurements (i.e. Hsu teaches a second set of electrode 105a and 105b which function as a direction switch with is doubly triggering the activation of the key presses as a fault prevention design) (see Fig. 17-20, [0108-0121]).
 	Peterson teaches a second set of sensors coupled to the second array of electrodes and configured to generate self-capacitance measurements (i.e. Peterson teaches the switch of the sensory matrix from mutual capacitance sensing to self-capacitance sensing to correct for ghosting errors by allow the keyboard to wake up for user’s input) (see Fig. 9, Column 8, Lines 30-40).   
 	Since both Hsu and Peterson teaches a capacitance keyboard system having redundant sensing capacity, they are analogous in having the same field of endeavor.  Therefore, it would have been obvious for further improvement the functional capability of Hsu’s keyboard design with the addition self-capacitive correction based sensing system to detect user input and prevent ghosting error (see Peterson Col. 9, Lines 30-40).
	As to claim 25, Hsu teaches the input device of claim 24, further comprising: a bezel adjacent the set of keys; wherein, the second array of electrodes extends under the bezel (i.e. as seen in figure 20 drawing the keyboard structure z1 has a bezel where the electrodes array of 100 will be extending underneath as a continuous layer) (see Fig. 17-20, [0019]).
	As to claim 26, Hsu and Peterson teaches the input device of claim 24, further comprising: a processor configured to, identify key make and key break events using at least the mutual capacitance measurements; and identify gesture inputs using at least the self-capacitance measurements (i.e. since Peterson teaches a processor that is able to use the self-capacitance measurement for the user wake up gesture it would have been able to function together with the normal key break event with the mutual capacitance measurement capacity of Hsu) (see Hsu Fig. 17-20, [0108-0120] and Peterson Col. 9).
	As to claim 27, Hsu and Peterson teaches the input device of claim 26, wherein the processor is further configured to: switch the input device between a key input mode and a gesture input mode in response to at least the self-capacitance measurements (i.e. since Hsu teaches the gesture input mode which is triggered by the processor detecting gesture input as seen in figure 20 embodiment it would have been obvious for further enhance this capacitive with the self-capacitance input mode of Peterson) (see Hsu Fig. 17-20, [0019], [0108-0120] and Peterson Col. 9).
	As to claim 28, Hsu and Peterson teaches the input device of claim 26, wherein the processor is further configured to: switch the input device between a key input mode and a gesture input mode in response to at least the self-capacitance measurements and the mutual capacitance measurements (i.e. since Hsu teaches the gesture input mode which is triggered by the processor detecting gesture input as seen in figure 20 embodiment it would have been obvious for further enhance this capacitive with the self-capacitance input mode of Peterson) (see Hsu Fig. 17-20, [0019], [0108-0120] and Peterson Col. 9).
	As to claim 9, Hsu and Peterson teaches the input device of claim 1, further comprising: a set of sensors coupled to at least the third electrode or the fourth electrode, with each sensor in the set of sensors being configured to generate a self-capacitance measurement (i.e. since Hsu teaches the gesture input mode which is triggered by the processor detecting gesture input as seen in figure 20 embodiment it would have been obvious for further enhance this capacitive with the self-capacitance input mode of Peterson) (see Hsu Fig. 17-20, [0019], [0108-0120] and Peterson Col. 9).
 	As to claim 10, Hsu and Peterson teaches the input device of claim 1, wherein: the keycap is a first keycap in a set of keycaps; the planar array of electrodes comprises an array of electrodes, including electrodes disposed under multiple keycaps in the set of keycaps; and the input device further comprises a set of sensors coupled to the array of electrodes, with each sensor in the set of sensors being configured to measure a self-capacitance of an electrode in the array of electrodes (i.e. since Hsu teaches the gesture input mode which is triggered by the processor detecting gesture input as seen in figure 20 embodiment it would have been obvious for further enhance this capacitive with the self-capacitance input mode of Peterson) (see Hsu Fig. 17-20, [0019], [0108-0120] and Peterson Col. 9).
 	As to claim 11, Hsu and Peterson teaches the input device of claim 10, further comprising: a bezel adjacent the set of keycaps; wherein, the planar array of electrodes extends under the bezel (i.e. as seen in figure 20 drawing the keyboard structure z1 has a bezel where the electrodes array of 100 will be extending underneath as a continuous layer) (see Fig. 17-20, [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Imm et al. (US Patent 10,394,342 B2) is cited to teaches figure 2 embodiment having a key press design that uses capacitance detection method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693
December 17, 2022